Citation Nr: 0937272	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1993 to August 
1995.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In October 2007, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further notification, 
development, and readjudication of the claims.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals that a remand for 
additional notification is necessary with respect to the 
issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for left ear hearing loss and tinnitus.

After the Veteran filed his application to reopen his claims, 
the Court of Appeals for Veterans Claims held that when a 
veteran is attempting to reopen a previously disallowed 
claim, VA must notify the veteran of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.    

Furthermore, after the RO certified the Veteran's appeal to 
the Board, he asked to reschedule his compensation and 
pension examination.  Upon remand, the RO should reschedule 
the Veteran's examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
proper VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
VCAA notice should advise the Veteran of 
what evidence and information is necessary 
to reopen the claims and what evidence is 
necessary to substantiate the elements 
required to establish service connection 
that were found insufficient in the prior 
denial of his claims for left ear hearing 
loss and tinnitus as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006), including what constitutes new and 
material evidence.  The Veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  The RO should also reschedule the 
Veteran's examination to determine the 
etiology of his hearing loss and tinnitus.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should specifically state 
whether or not the Veteran's hearing loss 
and tinnitus are at least as likely as not 
(i.e., probability of 50 percent) 
etiologically related to the Veteran's 
active military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.	Upon completion of the foregoing, the 
RO should adjudicate the Veteran's claims 
of whether new and material evidence has 
been submitted to reopen the claims for 
entitlement to service connection for left 
ear hearing loss and tinnitus, and if so, 
whether service connection is warranted 
for the claimed disabilities based on a 
review of the entire evidentiary record.  
If the benefit sought on appeal remains 
denied, the RO should provide the Veteran 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




